Citation Nr: 0529041	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  99-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased initial rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

Entitlement to an initial compensable rating for sinusitis.

Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from June 1970 to May 1973 and 
from June 1976 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  The claim has since come under the 
jurisdiction of the Waco, Texas RO.  The April 1998 rating 
decision, in pertinent part, granted service connection for 
bilateral pes planus, sinusitis, and allergic rhinitis, and 
assigned initial noncompensable ratings for all three 
disorders.

The Board remanded the claim in May 2003 for further 
development.

In a December 2003 rating decision the initial rating for 
bilateral pes planus was increased to 30 percent.  As this is 
not the full benefit sought on appeal, the claim remains 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran 
has a pronounced case of bilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.

3.  The evidence reasonably shows that the veteran's 
sinusitis is manifested by more than 6 non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.

4.  The evidence of record does not reasonably show that the 
veteran's allergic rhinitis is manifest by greater than 50-
percent obstruction of nasal passages on both sides or 
complete obstruction on one side.

CONCLUSIONS OF LAW

1.  Bilateral pes planus is not more than 30 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).

2.  Sinusitis is 10 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510 (2004).

3.  Allergic rhinitis is not compensable according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in July 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and available post service treatment records.  
The veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
appellant before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Bilateral Pes Planus

Factual Background

An April 1997 service medical record noted a diagnosis of 
bilateral pes planus.

A September 1997 VA examination report noted that the veteran 
complained of pain in his feet.  The examination revealed 
bilateral pes planus "of a moderate nature."

An August 1999 VA examination report indicated that the 
veteran's claims folder was reviewed.  The veteran complained 
of pain in the arches of his feet.  On examination, the 
arches were somewhat diminished and disappeared while the 
veteran was standing.

An April 2003 VA fee basis examination report noted that the 
veteran reported pain in his feet that increased with long 
periods of standing.  On examination, bilateral pes planus 
was confirmed.  The achilles tendons were intact and within 
normal limits.  The veteran demonstrated a normal gait and 
his bilateral feet were noted to be nonflexible.

An August 2003 VA examination report noted that the veteran's 
claims folder and medical chart were reviewed.  The examiner 
noted that the veteran had severe bilateral pes planus.  He 
stated that the veteran's arches were "completely 
obliterated" and his feet were severely pronated.  The 
veteran's weight bearing line was medial to both great toes.  
Both tendo achilles were directed laterally.  The examiner 
noted that there was no evidence of peroneal spastic 
flatfoot.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

For a pronounced case of pes planus or flat foot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances a 50 percent rating is assigned if 
symptoms are bilateral and a 30 percent rating is assigned 
for unilateral involvement.  Where there is severe flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, a 30 percent evaluation is appropriate for 
bilateral involvement and a 20 percent rating is assigned for 
a unilateral case.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 30 percent for bilateral pes planus.  The February 
2003 VA examiner specifically characterized the veteran's 
bilateral pes planus as severe.  It was noted that the tendo 
achilles was directed laterally, but no notations of severe 
muscle spasm with manipulation were noted.  Moreover, the 30 
percent rating specifically contemplates symptoms associated 
with "severe" pes planus.  The clinical evidence of record 
does not suggest that the veteran's symptoms are such that 
his pes planus could be characterized as a pronounced 
condition so as to warrant the higher rating.  Accordingly, a 
rating in excess of 30 percent for bilateral pes planus is 
denied.  In addition, the evidence does not raise a question 
that a higher rating is possible or warranted for any period 
of time from the veteran's claim to the present so as to 
warrant a "staged" rating due to significant change in the 
level of disability.

III.  Sinusitis

Factual Background

An April 1997 service medical record noted a diagnosis of 
chronic sinusitis.

A September 1997 VA examination report indicated that the 
veteran complained of red eyes, congestion and pain over both 
the maxillary and supraorbital sinuses, which necessitated at 
least three treatments with antibiotics, which are not 
documented in the clinical records.  On examination, there 
was no tenderness over the sinuses and no apparent nasal 
dripping.

An August 1999 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The veteran reported 
experiencing pain over the maxillary and supraorbital 
sinuses.  He indicated he had sinus drainage requiring 
antibiotic treatment at least three times.  Clinical evidence 
documenting such claims was note reported.  The examination 
was noted to be unremarkable.

The veteran, in several statements, including his August 2000 
VA Form-9, reported experiencing at least 6 non-
incapacitating sinus attacks during the year, which were 
accompanied by headaches and nasal discharge.

A February 2003 VA examination report noted that the veteran 
had received no antibiotics in the previous year for his 
sinuses.  The examiner confirmed the diagnosis of chronic 
sinusitis, but did not offer any comments regarding clinical 
findings associated with the disorder.

Criteria

A 10 percent rating is warranted for sinusitis where there 
are one or two incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted for following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note to the rating criteria states 
that an "incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Code 6510.


Analysis

A review of the clinical evidence indicates that the veteran 
does not suffer from incapacitating episodes requiring 
prolonged antibiotic treatment.  The veteran has reported 
experiencing multiple non-incapacitating episodes per year 
manifested by headaches and nasal discharge.  The Board notes 
that there is no clinical evidence corroborating such 
episodes.  However, the veteran has reported that his 
episodes of sinusitis have occurred more than six times per 
year, and he was not experiencing symptomatic episodes at the 
time of any of his VA examinations.  The veteran is competent 
to report his symptoms and, in this instance, the Board finds 
such statements credible.  The veteran should not be 
penalized because his symptoms were not in evidence at the 
time of any of his VA examinations.  Resolving all doubt in 
favor of the veteran, the Board finds that a 10 percent 
rating is warranted for the veteran's service-connected 
sinusitis.  It is apparent that there are manifestations of 
sinusitis that, in the past, have required antibiotics and, 
as the condition is productive of some degree of impairment, 
his disability is more nearly reflective of the critieria 
requisite for the assignment of a 10 percent evaluation.  In 
addition, the evidence does not raise a question that a 
rating higher than 10 percent is warranted for any period of 
time from the veteran's claim to the present so as to warrant 
a "staged" rating due to significant change in the level of 
disability.

IV.  Allergic Rhinitis

Factual Background

An April 1997 service medical record noted that the veteran 
was diagnosed with allergic rhinitis.

A September 1997 VA examination report reported complaints of 
chronic allergic rhinitis.  The comments regarding the 
physical examination did not contain references to findings 
associated with the veteran's rhinitis.

An August 1999 VA examination report noted that the veteran's 
claims folder was reviewed.  The veteran complained of 
allergic symptoms consisting of red eyes, stuffy nose, and 
runny nose.  The examination was noted to be unremarkable.

A February 2003 VA examination report noted that the veteran 
used a cortisone nasal spray to control his allergic 
rhinitis.  On examination, no polyps were noted.  The 
examiner noted that he could not appreciate the amount of 
nasal obstruction because of the cortisone spray used by the 
veteran.

Criteria

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Allergic rhinitis is rated as allergic or vasomotor rhinitis, 
Diagnostic Code 6522, under the Schedule. 38 C.F.R. § 4.97.  
It is rated at 10 percent without polyps but with greater 
than 50-percent obstruction of nasal passages on both sides 
or complete obstruction on one side, and rated at 30 percent 
with polyps.

Analysis

The Board notes that, prior to the February 2003 VA 
examination report, the record did not include any findings 
regarding obstruction of the veteran's nasal passages.  The 
February 2003 VA examiner noted that, due to the veteran's 
use of cortisone nasal spray, he was unable to comment on the 
obstruction of the nasal passages.  Given that the clinical 
evidence does not reflect any obstruction of either nasal 
passage to any degree, a 10 percent rating is not warranted 
at this time.  The Board is aware that the veteran's constant 
use of cortisone nasal spray could be considered as 
constituting some degree of impairment due to his allergic 
rhinitis.  However, the criteria clearly require complete 
obstruction of one nasal passage or 50 percent obstruction of 
both nasal passages in order for a compensable rating to be 
warranted.  Accordingly, a compensable initial rating for 
allergic rhinitis is not warranted at this time.  The 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

IV.  Extraschedular


The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the disorders addressed in this 
decision alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.


ORDER

Entitlement to an increased initial rating for bilateral pes 
planus, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an initial rating of 10 percent for sinusitis 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



Entitlement to an initial compensable rating for allergic 
rhinitis is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


